Exhibit 10.17




INDEMNIFICATION AGREEMENT




THIS AGREEMENT, made as of the 5th day of August, 2010, by and among Jurasin Oil
& Gas, Inc., a Louisiana corporation (the “Company”), John Jurasin (“John
Jurasin,” collectively with the Company, “Jurasin”) and John Thomas Bridge &
Opportunity Fund (“JTBOF”).




WHEREAS, the Company, John Jurasin and Radiant Energy, Inc., a Nevada
corporation (“Radiant”) are parties to a reorganization agreement dated April
20, 2010 (the “Exchange Agreement”).




WHEREAS, pursuant to the Exchange Agreement, Radiant agreed to certain
indemnification provisions in favor of Jurasin, as set forth therein (the
“Radiant Exchange Agreement Indemnities”);




WHEREAS, JTBOF, the majority shareholder of Radiant, has agreed to indemnify
Jurasin for any losses resulting from the Radiant Exchange Agreement Indemnities
on the terms and conditions of this Agreement;




NOW THEREFORE, intending to be legally bound hereby, and in consideration of the
mutual covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:




ARTICLE I

INDEMNIFICATION




1.1

Indemnification.  JTBOF hereby agrees to indemnify and hold Jurasin harmless
from and against any and all notices, actions, suits, proceedings, claims,
demands, assessments, judgments, costs, penalties and expenses against Jurasin
arising out of a breach by Radiant of a representation or covenant contained in
Article 7 of the Exchange Agreement.  Any such notices, actions, suits,
proceedings, claims, demands, assessments, judgments, costs, penalties and
expenses are hereinafter collectively referred to as “Losses”. Notwithstanding
anything to the contrary herein, (i) the maximum amount of Losses that JTBOF
shall be liable for pursuant to this Agreement shall be $500,000 and (ii) JTBOF
shall have no further liability for any Loss that Jurasin identifies in a Claim
(as defined below) delivered to JTBOF after two years from the date hereof.




1.2

Compensation.




Radiant shall pay a fee of $250,000 to JTBOF upon the closing of a equity
financing of at least $10,000,000 by Radiant on or after the date hereof.




1.3

Procedures.




(a)

In the event that any legal proceedings shall be instituted or that any claim or
demand (“Claim”) shall be asserted by any person in respect of which payment may
be sought under Section 1.1 hereof, Jurasin shall reasonably and promptly cause
written notice of the assertion of any Claim of which it has knowledge which is
covered by this indemnity to be forwarded to JTBOF.  JTBOF shall have the right,
at its sole option and expense, to be represented by counsel of its choice,
which must be reasonably satisfactory to Jurasin, and to defend against,
negotiate, settle or otherwise deal with any Claim which relates to any Losses
indemnified against hereunder.  If JTBOF elects to defend against, negotiate,
settle or otherwise deal with any Claim which relates to any Losses indemnified
against hereunder, it shall within ten (10) days (or sooner, if the nature of
the Claim so requires) notify Jurasin of its intent to do so.  If JTBOF elects
not to defend against, negotiate, settle or otherwise deal with any Claim which
relates to any Losses indemnified against hereunder, fails to notify Jurasin of
its election as herein provided or contests its obligation to indemnify Jurasin
for such Losses under this Agreement, Jurasin may defend against, negotiate,
settle or otherwise deal with such Claim.  JTBOF shall not be liable for any
settlement of any Claim effected without its prior written consent, provided,
however, that such consent shall not unreasonably be withheld, delayed, or
conditioned. If Jurasin defends any Claim, then JTBOF shall reimburse Jurasin
for the actual expenses of defending such Claim upon submission of periodic
bills.  If JTBOF shall assume the defense of any Claim, Jurasin may participate,
at its own expense, in the defense of such Claim; provided, however, that
Jurasin shall be entitled to participate in any such defense with separate
counsel at the expense of JTBOF, if, (i) so requested by JTBOF to participate or
(ii) in the reasonable opinion of counsel to Jurasin, a conflict or potential
conflict exists between Jurasin and JTBOF that would make such separate
representation advisable.  The parties hereto agree to cooperate fully with each
other in connection with the defense, negotiation or settlement of any such
Claim.





--------------------------------------------------------------------------------




(b)

After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or Jurasin and JTBOF shall have arrived at a mutually binding
agreement with respect to a Claim hereunder, Jurasin shall forward to JTBOF
notice of any sums due and owing by JTBOF pursuant to this Agreement with
respect to such matter and JTBOF shall be required to pay all of the sums so due
and owing to Jurasin by wire transfer of immediately available funds within 10
business days after the date of such notice. The failure of Jurasin to give
reasonably prompt notice of any Claim shall not release, waive or otherwise
affect JTBOF’s obligations with respect thereto except to the extent that JTBOF
can demonstrate actual loss and prejudice as a result of such failure.




ARTICLE II

MISCELLANEOUS PROVISIONS




2.1

Binding Effect; Benefits.  This Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective successors and
permitted assigns.  Except as otherwise set forth herein, this Agreement may not
be assigned by any party hereto without the prior written consent of the other
party hereto.  Except as otherwise set forth herein, nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement.




2.2.  Notices.  All notices and other communications to be given or delivered or
permitted under or by reason of the provisions of this Agreement or in
connection with the transactions contemplated hereby shall be in writing and
shall be deemed to be delivered and received by the intended recipient as
follows: (i) if personally delivered, on the business day of such delivery (as
evidenced by the receipt of the personal delivery service), (ii) if mailed
certified or registered mail return receipt requested, two (2) business days
after being mailed, (iii) if delivered by overnight courier (with all charges
having been prepaid), on the business day of such delivery (as evidenced by the
receipt of the overnight courier service of recognized standing), or (iv) if
delivered by facsimile transmission, on the business day of such delivery if
sent by 6:00 p.m. in the time zone of the recipient, or if sent after that time,
on the next succeeding business day (as evidenced by the printed confirmation of
delivery generated by the sending party’s telecopier machine).  If any notice,
demand, consent, request, instruction or other communication cannot be delivered
because of a changed address of which no notice was given (in accordance with
this Section 2.2), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender).  All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable.




If to Jurasin:

9700 Richmond Avenue, Suite 124

Houston, Texas  77042

Telephone:

(832) 242-6000

Facsimile:

(713) 917-0493

E-mail:

johnjurasin@jurasinoilgas.com




With a copy to:

Michael C. McKeogh, Esq.

601 Poydras Street, Suite 1633

New Orleans, Louisiana  70130

Telephone:

(504) 524-3611

Facsimile:

(504) 524-3019

E-mail:

mcklaw@bellsouth.net




If to JTBOF:

John Thomas Bridge & Opportunity Fund

3 Riverway, Suite 1800

Houston, Texas 77056

Attention: George Jarkesy




2.3

Entire Agreement.  This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.




2.4

Headings.  The section and other headings contained in this Agreement are for
reference purposes only and shall not be deemed to be a part of this Agreement
or to affect the meaning or interpretation of this Agreement.





2




--------------------------------------------------------------------------------




2.5

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.




2.6

Governing Law.  This Agreement shall be construed as to both validity and
performance and enforced in accordance with and governed by the laws of the
State of Texas, without giving effect to the conflicts of law principles
thereof.




2.7

Severability.  If any term or provision of this Agreement shall to any extent be
invalid or unenforceable, the remainder of this Agreement shall not be affected
thereby, and each term and provision of the Agreement shall be valid and
enforced to the fullest extent permitted by law.




2.8

Amendments.  This Agreement may not be modified or changed except by an
instrument or instruments in writing executed by the parties hereto.




             2.9   Termination of this Agreement.  This Agreement shall
terminate and be of no further force or effect with respect to any Claim
delivered to JTBOF after two years from the date hereof; provided that any Claim
delivered to JTBOF pursuant to Section 1 hereof prior to such termination period
shall be governed by the terms of this Agreement.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.







/s/ John Jurasin                  

John Jurasin




Jurasin Oil & Gas, Inc.




By: /s/ John Jurasin                     

Name:

Title:




John Thomas Bridge & Opportunity Fund




By: /s/ George R. Jarkesy, Jr.              

Name:

Title:














3


